DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 08 August 2019. The present application claims 1-17, submitted on 08 August 2019 are pending.  
Information Disclosure Statement
The listing of references that have been lined through in submitted Information Disclosure Statement are not considered due to the English translation not being included with respective cited foreign reference. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takazakura (U.S. Pub. No. 2015/0352713).
Regarding claim 1, Takazakura discloses (see Figure 2 and Figure 8) a high frequency vibration spindle (10) system with non-contact power transmission (42), comprising: a spindle (16); a toolholder (20) detachably mounted on the spindle (16) and adapted to engage with a tool (18); an electric power transmission device (42), (96) and a second induction module (46) spaced apart from each other with a gap (132), wherein the second induction module (46) is disposed at the spindle (16) or the toolholder (20), and the second induction module (46) is adapted to receive an electric power from the first induction module (46) in a non-contact electromagnetic induction manner (see Paragraph 0072; a transducer (112), adapted to be controlled to vibrate the tool (18) and being disposed at the toolholder (20) and electrically connected with the second induction module (46) to receive the electric power (see Paragraph 0082); and a restraining part (76) provided on the second induction module (46) and located between the first induction module (96) and the second induction module (46).
Regarding claim 2, Takazakura discloses (see Figure 2 and Figure 8) wherein the second induction module (46) includes a ferrite core (60) and a coil (56a), the ferrite core (60) is formed in a ring shape (see Figure 5), the coil (56a) fits around an exterior circumference of the ferrite core (60), and the restraining part (76) wraps around the ferrite core (60) and the coil (see Paragraph 0076).
Regarding claim 3, Takazakura discloses (see Figure 2 and Figure 8) wherein the second induction module (46) includes a ferrite core (60) and a coil (56a), the ferrite core (60) is formed in a ring shape and has two protrusions protruding radially outward and a recess between the two protrusions (see Figure 5), the coil (56a) fits around the recess of the ferrite core (60), and the restraining part (76) is at least located between one of the two protrusions and the first induction module (96).
Regarding claim 4, Takazakura discloses (Figure 2 and Figure 8) wherein the restraining part (76) includes a first portion and a second portion (see Figure 5), the first (96), and the second portion is located between the other of the two protrusions and the first induction module (96).
Regarding claims 5-7, Takazakura discloses wherein the first portion and the second portion are separately disposed on the two protrusions (see Figure 5); wherein the restraining part (76) is made of a non-magnetic material (see Paragraph 0075); wherein the restraining part (76) is made of a composite material (see Paragraph 0075).
Regarding claim 9, Takazakura discloses wherein the restraining part (76) winds around an exterior circumference of the second induction module (46) to provide a restraint force for counteracting a centrifugal force generated when the second induction module rotates (see Paragraph 0075).
 Regarding claim 12, Takazakura discloses (Figure 2 and Figure 8) wherein the restraining part (76) includes a first composite material wound around an exterior circumference of the second induction module (46) and a second composite material (76 as seen on Figure 5) sleeved on the first composite material (see Paragraph 0075).
Allowable Subject Matter
Claims 8, 10 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-17 are in condition for allowance. Independent Claim 1 as originally filed includes a method for manufacturing a restraining part for a high frequency 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731